UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANTHONY D. DAVIS,                     
               Plaintiff-Appellant,
                 v.                               No. 01-1090
CITY OF JACKSONVILLE,
                Defendant-Appellee.
                                      
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CA-99-236-7-F)

                  Submitted: December 10, 2001

                      Decided: December 28, 2001

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Anthony D. Davis, Appellant Pro Se. Gregory Wenzl Brown, CRAN-
FILL, SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   DAVIS v. CITY OF JACKSONVILLE
                              OPINION

PER CURIAM:
   Anthony D. Davis appeals from the district court’s order granting
summary judgment in favor of Appellee, and dismissing his employ-
ment discrimination action alleging violation of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e (West 1994 &
Supp. 2001), on the ground that the summary judgment motion was
unopposed. Our review of the record discloses that this appeal is sub-
ject to dismissal as moot.
   Following the filing of a notice of appeal, by counsel, from the
underlying judgment, Davis filed in the district court a pro se Fed. R.
Civ. P. 60(b) motion in which he claimed attorney malpractice in fail-
ing to respond to the motion for summary judgment, and the district
court’s entry of an adverse order without consideration of evidence he
could submit. The district court granted the Rule 60(b) motion, and
ordered Davis to request from this court a limited remand of the
action in light of the district court’s grant of the Rule 60(b) motion
and pursuant to Fobian v. Storage Technology Corp., 164 F.3d 887,
891-92 (4th Cir. 1999). By order of April 24, 2001, we granted the
limited remand, and the district court considered fully the evidence
Davis submitted in opposition to Appellee’s summary judgment
motion.* Because the basis for Davis’s notice of appeal was remedied
when we granted the limited remand and the district court granted
Davis’s Rule 60(b) motion and considered the opposition evidence
Davis filed, Davis’s ground for appeal was rendered moot.
  We therefore dismiss this appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.
                                                           DISMISSED

   *Davis filed a second notice of appeal to the district court’s adverse
finding following full consideration of the claims, which has been
assigned appeal No. 01-2230, and which currently is pending with this
court in mediation.